Citation Nr: 0633134	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  03-23 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial increased disability rating for 
service-connected right patellar tendonitis, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an initial increased disability rating for 
service-connected left patellar tendonitis, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to an initial increased disability rating for 
service-connected right shoulder strain, currently evaluated 
as 10 percent disabling.  

4.  Entitlement to an initial increased disability rating for 
service-connected chronic low back strain, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1997 
to November 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas.  Specifically, in that decision, the RO, in pertinent 
part, granted service connection for the following 
disabilities:  right knee pain (0 percent, effective from 
November 2002), left knee pain (0 percent, effective from 
November 2002), right shoulder pain (0 percent, effective 
from November 2002), and chronic low back strain (10 percent, 
effective from November 2002).  

Following receipt of notification of the May 2003 
determination, the veteran perfected a timely appeal with 
respect to the noncompensable ratings initially assigned to 
his service-connected right knee, left knee, right shoulder, 
and low back disabilities.  During the current appeal, and 
specifically by a December 2005 decision, the RO redefined 
the veteran's bilateral knee and right shoulder disorders as 
follows:  right patellar tendonitis, left patellar 
tendonitis, and right shoulder strain.  In addition, the RO 
awarded compensable evaluations of 10 percent for each of 
these service-connected disabilities, effective from November 
2002.  As the maximum evaluations have not been granted for 
these disabilities, and as the veteran has not expressed a 
desire for a particular compensable rating for any of these 
disorders, he is presumed to be seeking the maximum benefit 
available under the law for these issues.  The claims for 
increased ratings for these service-connected disabilities, 
therefore, remain in appellate status.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).  

The increased rating claims for the service-connected right 
shoulder strain and the service-connected chronic low back 
strain will be addressed in the REMAND portion of this 
decision.  These issues are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The service-connected right patellar tendonitis is 
manifested by complaints of pain, weakness, and swelling but 
by essentially normal objective evaluation findings.  

2.  The service-connected left patellar tendonitis is 
manifested by complaints of pain, weakness, and swelling but 
by essentially normal objective evaluation findings.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 10 percent for the service-connected right patellar 
tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic 
Codes 5003, 5021, 5260, 5261 (2006).  

2.  The criteria for an initial disability rating greater 
than 10 percent for the service-connected left patellar 
tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic 
Codes 5003, 5021, 5260, 5261 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. §§3.159(b) (2006).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record:  (1)  that is necessary to 
substantiate the claim, (2)  that VA will seek to provide, 
and (3)  that the claimant is expected to provide.  In 
addition, VA must ask the claimant to provide any evidence in 
his or her possession that pertains to the claim in 
accordance with 38 C.F.R. §§3.159(b)(1) (2006).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable decision on the claim by the agency of original 
jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II) and VAOPGCPREC 1-2004 
(February 24, 2004).  See also Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006), and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 485, 489-490 (2006).  

In January 2003 in the present case, the veteran filed a 
claim for service connection for multiple disabilities, 
including in particular a bilateral knee disorder.  By a 
March 2003 letter, the RO informed the veteran of the type of 
evidence necessary to support his service connection claim.  
The letter also notified the veteran that the RO would make 
reasonable efforts to help him obtain necessary pertinent 
evidence but that he must provide enough information so that 
the agency could request the relevant records.  In addition, 
the letter informed the veteran of his opportunity to submit 
"additional things."  

By the May 2003 rating action, the RO, in pertinent part, 
granted service connection for right knee pain and left knee 
pain and assigned noncompensable evaluations to these 
disabilities, effective from November 2002.  Consequently, 
the Board finds that section 5103(a) notice has served its 
purpose, and its application is no longer required because 
the veteran's service connection claim has been 
substantiated.  See Dingess/Hartman, 19 Vet. App. at 490-491.  

Further review of the claims folder indicates that, later in 
May 2003, the veteran filed a notice of disagreement with the 
initial noncompensable ratings assigned to his 
service-connected bilateral knee disabilities.  Importantly, 
the veteran has not expressed a desire for any particular 
compensable ratings.  He is, therefore, presumed to be 
seeking the maximum benefit available under the law.  See 
Dingess/Hartman, 19 Vet. App. at 490-491.  See also AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appellant's filing of a notice of 
disagreement regarding a disability rating does not trigger 
additional section 5103(a) notice.  Rather, VA is simply 
required, under sections 7105(d) and 5103A, to advise the 
appellant of what is necessary to obtain the maximum benefit 
allowed by the evidence and the law.  The statement of the 
case required by section 7105(d)(1) must be complete enough 
to allow the appellant to present argument to the Board 
regarding any disagreement with the RO decision on any 
element of the claim.  38 C.F.R. § 19.29 (2006).  Also, an 
appellant may submit additional evidence after receipt of the 
statement of the case for consideration by both the RO and 
the Board.  38 C.F.R. § 19.37 (2006).  The Court has 
determined that to hold that section 5103(a) continues to 
apply after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) and 
5103A and their implementing regulations insignificant and 
superfluous, thus disturbing the statutory scheme.  
Dingess/Hartman, 19 Vet. App. at 491, 493, 500-501.  

In a May 2003 letter in the present case, the RO notified the 
veteran of the grant of service connection for right knee 
pain and left knee pain as well as the assignment of 
noncompensable evaluations, effective from November 2002, for 
these disabilities.  The veteran was also informed of the 
criteria pertinent to the assignment of the noncompensable 
ratings, and effective dates, for these disabilities.  In 
addition, the May 2003 letter notified the veteran of his 
appellate rights, including his right to representation.  See 
38 U.S.C.A. § 5104 (West 2002) & 38 C.F.R. § 3.103(b).  
Furthermore, the statement of the case subsequently issued in 
July 2003 specifically set forth the criteria necessary for 
the grant of increased (compensable) evaluations for the 
veteran's service-connected bilateral knee disabilities as 
well as a discussion of the relevant evidence of record and 
the reasons and bases for the denial of increased 
(compensable) ratings for these disorders.  

Moreover, a September 2003 letter notified the veteran that a 
grant of increased (compensable) ratings for his 
service-connected bilateral knee disabilities required 
competent evidence that the disorders had increased in 
severity.  In addition, this document informed the veteran 
that the RO would make reasonable efforts to help him obtain 
necessary evidence with regard to his increased rating claim 
but that he must provide enough information so that the 
agency could request the relevant records.  The letter also 
informed the veteran of his opportunity to submit "any 
additional information or evidence."  

Thereafter, in December 2005, the RO readjudicated the 
veteran's claim for increased (compensable) ratings for his 
service-connected bilateral knee disabilities.  In doing so, 
the RO redefined these disorders as right patellar tendonitis 
and left patellar tendonitis and determined that 10 percent 
evaluations, effective from November 2002, were warranted for 
each of these disorders.  In January 2006, the RO issued a 
letter and a supplemental statement of the case (SSOC) which 
notified the veteran of the decision (including the reasons 
and bases for the assignment of the compensable 10 percent 
evaluations and the effective dates of the awards).  
Consequently, the Board finds that VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d) as well as the regulatory requirements of 
38 C.F.R. § 3.103(b) and continued to assist the veteran 
under section 5103A by informing him of the evidence 
necessary to support grants of initial increased ratings for 
his service-connected right knee and left knee disabilities.  
Dingess/Hartman, 19 Vet. App. at 491, 493, 500-501.  

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met with respect to the 
claims for initial increased ratings for the 
service-connected right patellar tendonitis and the 
service-connected left patellar tendonitis.  All relevant 
treatment records adequately identified by the veteran have 
been obtained and associated with his claims folder.  
Furthermore, the veteran has been accorded several pertinent 
VA examinations.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of his claims for initial increased ratings 
for his service-connected right patellar tendonitis and 
service-connected left patellar tendonitis.  Under the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (which holds that strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other evidence which has not been obtained.  Consequently, 
the Board will proceed to adjudicate the issues of 
entitlement to initial disability ratings greater than 
10 percent for each of the service-connected right patellar 
tendonitis and the service-connected left patellar 
tendonitis, based upon the evidence currently of record.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2005); Pelegrini II; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Initial Increased Disability Ratings For Service-Connected 
Right Patellar Tendonitis And Service-Connected Left Patellar 
Tendonitis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2006).  Initially, by the May 2003 rating action, the RO 
granted service connection, and awarded noncompensable 
evaluations effective from November 2002, for right knee pain 
and for left knee pain.  

According to the service medical records, in February 2001, 
the veteran sought treatment for complaints of bilateral knee 
pain and "giving out" for the past one-and-a-half years.  A 
physical examination was negative for effusion and 
instability.  Subsequent service medical records dated 
through September 2002 reflect periodic treatment for, and 
evaluation of, bilateral patellofemoral syndrome and patellar 
tendonitis.  Physical examinations of the veteran's knees 
demonstrated full range of motion, 5/5 strength, and no 
swelling or instability.  X-rays and magnetic resonance 
imaging of the veteran's knees were normal.  

At a VA joints examination conducted in March 2003, the 
veteran complained of occasional bilateral knee pain and 
swelling after jogging or running as well as occasional 
giving way of his left knee.  The examiner did not examine 
the veteran's knees but diagnosed, in pertinent part, 
bilateral knee pain.  

Two days later, the veteran sought private medical care for 
multiple orthopedic complaints, including in particular 
locking and giving way of his knee.  A physical examination 
conducted on the veteran's knees demonstrated medial patellar 
tenderness bilaterally but no swelling or instability.  The 
treating physician assessed, in relevant part, knee pain.  

Thus, at the time of the May 2003 rating action, the claims 
folder contained multiple in-service, and post-service, 
episodes of complaints of knee pain and instability.  
Significantly, however, multiple physical and radiographic 
evaluations completed on the veteran's knees during, and 
after, his active military duty were negative.  As such, the 
RO granted service connection for right knee pain and left 
knee pain and assigned noncompensable evaluations to each of 
these disabilities, effective from November 2002.  

During the current appeal, and specifically by a December 
2005 rating action, the RO redefined the veteran's 
service-connected bilateral knee disabilities as right 
patellar tendonitis and left patellar tendonitis.  In 
addition, the RO awarded compensable evaluations of 
10 percent for each of these service-connected disabilities, 
effective from November 2002.  

Evidence available at the time of the December 2005 decision 
included a report of an August 2003 VA outpatient treatment 
session at which time the veteran had complained of 
intermittent bilateral knee pain and occasional swelling 
after jogging.  A physical examination of the veteran's knees 
demonstrated no swelling or erythema.  After reviewing 
radiographic films taken of the veteran's knees (which showed 
probable congenital bipartite patellae bilaterally but an 
otherwise normal radiographic study), the examining physician 
concluded that no further tests were indicated.  Nonsteroidal 
anti-inflammatory drugs (NSAIDs) for the veteran's knee pain 
were prescribed.  

At VA examinations of the veteran's knees in September 2003, 
September 2004, and November 2005, the veteran complained of 
minor knee pain and swelling.  Physical evaluations of his 
knees demonstrated full range of motion, freely moveable 
patella with no pain or tenderness, and no instability, 
crepitus, or effusion.  

As the present appeal arises from an initial rating decision 
which, in essence, established service connection and 
assigned initial disability ratings, the entire period is 
considered for the possibility of staged ratings.  In other 
words, consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2006).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2006).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2006).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  

In the present case, the RO has evaluated the veteran's 
service-connected right patellar tendonitis and 
service-connected left patellar tendonitis, by analogy, as 
impairment resulting from myositis.  According to the 
relevant diagnostic code, myositis is rated based on 
limitation of motion of the affected part(s), as with 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5021 (2006).  

Normal flexion and extension of the knee joint range from 
140 degrees to zero degrees.  38 C.F.R. § 4.71, Plate II 
(2006).  A compensable rating of 10 percent will be assigned 
with evidence of limitation of flexion of the leg to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006).  
The next higher evaluation of 20 percent requires evidence of 
limitation of flexion of the leg to 30 degrees.  Id.  The 
highest rating allowable pursuant to this diagnostic code, 
30 percent, necessitates evidence of limitation of flexion of 
the leg to 15 degrees.  Id.  

Limitation of extension of the leg to 10 degrees will result 
in the assignment of a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2006).  The next higher rating 
of 20 percent requires evidence of limitation of extension of 
the leg to 15 degrees.  Id.  A 30 percent evaluation 
necessitates evidence of limitation of extension of the leg 
to 20 degrees.  Id.  A 40 percent rating requires evidence of 
limitation of extension of the leg to 30 degrees.  Id.  The 
highest evaluation allowable pursuant to this diagnostic 
code, 50 percent, necessitates evidence of limitation of 
extension to 45 degrees.  Id.  

The Board acknowledges that the diagnostic code which rates 
impairment resulting from degenerative arthritis stipulates 
that, in the absence of limitation of motion, a 10 percent 
rating will be assigned with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Id.  
Also, a 20 percent evaluation will be awarded with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  Id.  Significantly, however, these 10 percent 
and 20 percent evaluations based on X-ray findings may not be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Note 2 following 
Diagnostic Code 5003 (2006).  Clearly, therefore, 
consideration of these provisions may not be given in the 
present case, where the veteran's service-connected right 
patellar tendonitis and service-connected left patellar 
tendonitis have been evaluated, by analogy, as impairment 
resulting from myositis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5021 (2006).  

Although regulations recognize that a part which becomes 
painful on use must be regarded as seriously disabled, see 
38 C.F.R. §§ 4.40 and 4.45, these provisions are qualified by 
specific rating criteria applicable to the case at hand.  As 
the Board has discussed, evaluation of the veteran's 
service-connected bilateral knee disabilities requires 
consideration of any associated limitation of motion of the 
joints.  See, 38 C.F.R. § 4.71, Plate II & § 4.71a, 
Diagnostic Codes 5003, 5021, 5260, 5261 (2006).  Problems 
such as pain on use be specifically considered when 
evaluating the veteran's disability.  Specifically, when a 
Diagnostic Code provides for compensation based on limitation 
of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered, and the examinations upon which rating 
decisions are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also, 38 C.F.R. 
§ 4.59 (2006).  

Throughout the current appeal, the veteran asserts that his 
service-connected right patellar tendonitis as well as his 
service-connected left patellar tendonitis limit his physical 
activity.  In particular, he maintains that his knees "give 
out" on him when he walks and swell when he stands or walks 
for prolonged periods of time.  The veteran's description of 
the symptoms associated with his service-connected bilateral 
knee disabilities is deemed to be competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, 
however, the veteran's description of these service-connected 
disabilities must be considered in conjunction with the 
clinical evidence of record as well as the pertinent rating 
criteria.  

As demonstrated by the multiple VA examinations conducted 
during the current appeal, the veteran has full range of 
motion of his both of his knees.  See 38 C.F.R. § 4.71, 
Plate II.  Clearly, therefore, a disability rating greater 
than the 10 percent evaluations currently assigned for each 
of his service-connected right knee and left knee 
disabilities cannot be awarded based on impairment resulting 
limitation of motion of the joint.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 & 5261 (2006) (which requires evidence 
of limitation of flexion of the leg to 30 degrees, or 
limitation of extension of the leg to 15 degrees, for the 
assignment of a 20 percent rating).  

In this regard, the Board has considered the appropriateness 
of separate compensable ratings based upon limitation of 
flexion and limitation of extension of each of the veteran's 
knees.  See, VAOPGCPREC 9-2004 (Sept. 2004) (in which the VA 
General Counsel determined that separate ratings may be 
awarded for disability of the same joint based upon findings 
of limitation of flexion and limitation of extension of the 
leg).  Importantly, however, as the Board has discussed in 
this decision, multiple examinations have shown full range of 
motion of both of the veteran's knees.  As such, separate 
compensable evaluations, based upon objective findings of 
limitation of flexion and limitation of extension of the 
veteran's right knee and left knee are not warranted.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 & 5261 (2006).  

Also previously discussed in this decision, the veteran has 
consistently described knee pain, weakness, and swelling.  In 
this regard, the Board acknowledges that the examiner who 
conducted the September 2003 VA examination observed mild 
pain, or discomfort, in the veteran's right knee and 
stiffness in his left knee with ranges of motion of these 
joints.  Furthermore, at the September 2004 VA joints 
examination, the veteran reported an increase in the 
frequency of his knee pain and weakness.  

Significantly, however, the recent examinations of the 
veteran's knees demonstrated full range of motion as well as 
no instability, crepitus, or effusion.  Further, at the 
September 2004 examination in particular, the veteran 
admitted that the pain and weakness that he experiences in 
his knees occur only once a week and last for no more than 
two minutes.  In addition, the September 2004 and November 
2005 evaluations showed no pain or tenderness on ranges of 
motion of the veteran's knees.  

Specifically, based on the evaluation findings, the September 
2003 VA examiner concluded that the veteran "exhibits very 
little functional impairment in either knee."  Moreover, 
repetitive motion of the veteran's knees in November 2005 
resulted in only findings of fatigue and mild pain on his 
left side (after seven cycles of flexion and extension) and 
stiffness (but no pain, particular weakness, or fatigue) on 
his right side (after ten cycles of flexion and extension).  
Significantly, the examiner concluded that "repetitive use 
changed virtually nothing" from the range of motion studies.  
As such, the Board concludes that the 10 percent ratings 
currently assigned to each of the service-connected right 
patellar tendonitis and the service-connected left patellar 
tendonitis adequately portray the functional impairment, 
pain, and weakness that the veteran experiences as a 
consequence of use of his knees.  See DeLuca, 8 Vet. App. at 
204-207; see also 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5260, 5261 (2006).  

Of particular significance in the present case is the fact 
that, despite the veteran's complaints of pain, weakness, and 
swelling in his knees, the multiple examinations which have 
been conducted on these joints during the current appeal have 
provided essentially normal findings.  Under these 
circumstances, therefore, a basis upon which to assign 
disability ratings greater than 10 percent for either the 
service-connected right patellar tendonitis or the 
service-connected left patellar tendonitis has not been 
presented.  The veteran's appeal for increased ratings for 
these service-connected disabilities must, therefore, be 
denied.  

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that either the service-connected right 
patellar tendonitis or the service-connected left patellar 
tendonitis has resulted in marked interference with the 
veteran's employment or require frequent periods of 
hospitalization at any time during the current appeal.  In 
fact, as the Board has discussed in this decision, the claims 
folder contains evidence of only two episodes of post-service 
outpatient treatment for knee pain.  Furthermore, at the 
September 2004 VA joints examination, the veteran admitted 
that he had missed no days from work as a result of his 
knees.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
either the service-connected right patellar tendonitis or the 
service-connected left patellar tendonitis has resulted in 
unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  Accordingly, the Board concludes that consideration 
of the provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.  





ORDER

An initial disability rating greater than 10 percent for the 
service-connected right patellar tendonitis is denied.  

An initial disability rating greater than 10 percent for the 
service-connected left patellar tendonitis is denied.  


REMAND

During the current appeal, the veteran has undergone multiple 
VA examinations of his right shoulder and low back.  Initial 
evaluations completed on the veteran's right shoulder in 
March 2003, September 2003, and September 2004 reflected 
forward flexion to 180 degrees, abduction to 175 degrees, 
external rotation to 90 degrees, and internal rotation to 
90 degrees.  These ranges of motion of the veteran's right 
shoulder are essentially normal.  See 38 C.F.R. § 4.71a, 
Plate I (2006).  However, the most recent VA examination of 
the veteran's right shoulder, which was conducted in November 
2005, demonstrated a severe decrease in the range of motion 
of this joint, including abduction to 90 degrees, anterior 
extension to 140 degrees, external rotation to 45 degrees, 
and posterior flexion to 60 degrees.  

Additionally, the initial examinations completed on the 
veteran's low back in March 2003, September 2003, and 
September 2004 reflected the following ranges of motion of 
his lumbar spine:  forward flexion of 85-90 degrees, 
extension of 25-30 degrees, left and right lateral flexion to 
30 degrees, and right lateral rotation to 30 degrees.  These 
ranges of motion of the veteran's lumbar spine are also 
essentially normal.  See 38 C.F.R. § 4.71a, Plate V (2006).  
However, the November 2005 VA examination demonstrated much 
more severe limitation of motion of the veteran's lumbar 
spine, including forward bending to 12 degrees and side 
bending to 8 degrees bilaterally.  

In the report of the November 2005 VA examination, the 
examiner acknowledged that the current evaluation provided 
"much lower level of ranges of motion [of the veteran's 
right shoulder and lumbar spine] than those . . . [shown] in 
the prior examinations."  In particular, the examiner noted 
that, during the first portion of the November 2005 
evaluation, the veteran "hardly moved anything on request" 
and that he cooperated fully only during the latter part of 
the examination when repetitive joint motions were tested.  
With regard to the range of motion testing of the veteran's 
lumbar spine in particular, the examiner noted that the 
findings "suggest[ed a] lack of effort."  

Importantly, however, despite the veteran's apparent effort 
"to limit [his] cooperation," the examiner stated that he 
(the doctor) could not "be sure how much of . . . [the 
decreased ranges of motion of the right shoulder and lumbar 
spine shown on examination was] due to guarding and lack of 
motivation and how much . . . [was] due to actual worsening 
of . . . [the veteran's] condition."  Although in an 
addendum dictated one day after the November 2005 VA 
examination the examiner concluded that "[g]uarding and a 
very unusual affect appear to influence the findings," the 
examiner did not specifically state that the veteran's lack 
of motivation alone resulted in the severe decrease in the 
ranges of motion of his right shoulder and lumbar spine.  
Furthermore, the examiner did not address his prior comment 
(which he had made at the VA examination) that actual 
worsening of the veteran's right shoulder and lumbar spine 
disabilities may have some effect on the severe decrease in 
ranges of motion of these joints.  

As the November 2005 VA examiner has not addressed the effect 
of potential worsening of the service-connected right 
shoulder and low back disabilities on the recent severe 
decreases in the ranges of motion of the veteran's right 
shoulder and lumbar spine, the Board concludes that a remand 
of the increased rating claims for these service-connected 
disorders is necessary.  On remand, the veteran should be 
accorded another VA examination of his right shoulder and low 
back to determine the current nature and extent of these 
service-connected disabilities.  By this remand, the veteran 
is informed of his responsibility to provide pertinent 
evidence in his possession.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) & Hayes v. Brown, 5 Vet. App. 60, 68 
(1993) (in which the Court held that VA's duty to assist is 
not a one-way street and that, if a veteran wishes help, 
he/she cannot passively wait for it in those circumstances 
where his/her own actions are essential in obtaining the 
putative evidence).  

Further review of the claims folder indicates that, in 
September 2003, the veteran reported receiving shoulder and 
back treatment at the VA Medical Center (VAMC) in Dallas, 
Texas.  Records of such medical care received between May and 
August 2003 have been obtained and associated with his claims 
file.  Importantly, however, no attempt has been made to 
procure any more recent records of such treatment that the 
veteran may have received.  Evidence regarding right shoulder 
and low back treatment received since August 2003 is clearly 
pertinent to the issues on appeal (which involve the current 
nature and extent of the service-connected right shoulder 
strain and the service-connected chronic low back strain).  
On remand, therefore, an attempt should be made to obtain 
copies of records of any right shoulder and low back 
treatment that the veteran may have received since August 
2003.  Copies of all such available records not previously 
procured should be associated with the veteran's claims 
folder.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The AMC should obtain records of right 
shoulder and low back treatment that the 
veteran has received at the VAMC in 
Dallas, Texas since August 2003.  Copies 
of all available reports not previously 
obtained should be associated with the 
veteran's claims folder.  

2.  Thereafter, the AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to determine the 
nature and extent of the service-connected 
right shoulder strain and the 
service-connected chronic low back strain.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  All indicated tests, 
including X-rays, should be conducted.  

All pertinent right shoulder and lumbar 
spine pathology (including in particular 
any limitation of motion), which is found 
on examination, should be noted in the 
report of the evaluation.  In addition, 
the examiner should compare the ranges of 
motion of the veteran's right shoulder and 
lumbar spine which are shown on current 
examination with those reflected at the 
November 2005 VA evaluation and resolve 
any discrepancies.  

In addition, the examiner should discuss 
whether the veteran's right shoulder and 
low back exhibit weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability.  If feasible, this 
determination should be expressed in terms 
of the degree of additional range of 
motion lost.  The examiner should also 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the veteran uses his right shoulder 
and low back repeatedly over a period of 
time.  

With regard to the service-connected 
chronic low back strain in particular, the 
examiner should specifically discuss the 
presence (including frequency) or absence 
of muscle spasm on extreme forward 
bending, loss of lateral spine motion (and 
unilateral spine motion) in the standing 
position, listing of the whole spine to 
the opposite side, a positive 
Goldthwaite's sign, marked limitation of 
forward bending in the standing position, 
loss of lateral motion with 
osteo-arthritic changes, narrowing or 
irregularity of joint space, abnormal 
mobility on forced motion, guarding severe 
enough to result in an abnormal gait or 
abnormal spinal contour (such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis), favorable ankylosis of the 
entire thoracolumbar spine, unfavorable 
ankylosis of the entire thoracolumbar 
spine, and unfavorable ankylosis of the 
entire spine.  Complete rationale should 
be provided for all opinions expressed.  

3.  The AMC should then re-adjudicate the 
issues of entitlement to an initial 
disability rating greater than 10 percent 
for service-connected right shoulder 
strain and entitlement to an initial 
disability rating greater than 10 percent 
for the service-connected chronic low back 
strain.  If the decisions remain in any 
way adverse to the veteran, he and his 
representative should be provided with an 
SSOC.  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues remaining on appeal as well as 
a summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


